United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-2420
                          ___________________________

                                 Larry Dean Bell, Sr.

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

Dennis Conard, Sheriff; Stepheny Burnett, Lt.; Devon Welch, Correctional Officer;
   Murphy, Correctional Officer; Piper, Correctional Officer; E. Weatherwax,
 Correctional Officer; S. Meier, Correctional Officer; Keil, Correctional Officer;
                           Briggs, Correctional Officer

                        lllllllllllllllllllllDefendants - Appellees
                                        ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                             Submitted: January 14, 2019
                               Filed: January 30, 2019
                                    [Unpublished]
                                   ____________

Before BENTON, BOWMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Iowa inmate Larry Bell filed a lawsuit seeking damages and other relief against
various prison officials for what he claims is an invasion of his privacy. See 42 U.S.C.
§ 1983. The district court1 granted Bell’s motion to proceed in forma pauperis and
dismissed the case.

       We review the district court’s dismissal de novo. Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam). The court correctly determined that prison
officials did not violate a clearly established constitutional right by allowing female
guards to monitor Bell through surveillance cameras. See Timm v. Gunter, 917 F.2d
1093, 1102 (8th Cir. 1990) (holding “that opposite-sex surveillance of male inmates,
performed on the same basis as same-sex surveillance,” is not constitutionally
impermissible). Nor was he entitled to have his conviction overturned, as he has
requested, because this relief is only available by filing a petition for a writ of habeas
corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Finally, Bell raises
several new arguments that we will not consider for the first time on appeal. See
Stone v. Harry, 364 F.3d 912, 914–15 (8th Cir. 2004) (stating that arguments “may
not be advanced for the first time on appeal”).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.

                                           -2-